Exhibit 10.2

 

GRAPHIC [g31652kki001.jpg]

 

A123 SYSTEMS, INC.

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (“Agreement”), made as of January 29th, 2013 (the
“Effective Date”), sets forth the terms and conditions under which Eric Pyenson
(“Contractor”) will provide consulting services to A123 Systems, Inc. (“A123”)
with a principal office at 200 West Street, Waltham, MA 02451.

 

In consideration of the mutual covenants and promises contained herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, the parties agree as follows:

 

1.                                      Scope of Contractor’s Services.  The
services to be performed by Contractor are described and identified in the
Statement of Work form attached to this Agreement as Appendix A (the
“Services”).

 

2.                                      Consulting Fees and Expenses. 
Contractor’s fees and entitlements for the full and proper performance of this
Agreement shall be as set forth in Appendix A, and fees shall be payable in
installments as more fully described in Appendix A.  Contractor shall be
reimbursed for all travel and other expenses incurred by Contractor in
connection with or related to the performance of the Services subject to A123’s
expense policies.

 

(a)                                 Independent Contractor.  It is the express
intention of the parties to this Agreement that Contractor is an independent
contractor and not an employee, agent, joint venturer or partner of A123 for any
purposes whatsoever.  Contractor shall not be entitled to any benefits. 
Contractor shall be solely responsible for all state and federal income taxes,
unemployment insurance and social security taxes and for maintaining adequate
workers’ compensation insurance coverage for him/herself.

 

(b)                                 Performance of Services.  Contractor shall
have the right to control and determine the time, place, methods, manner and
means of performing the Services.  In performing the Services, the amount of
time devoted by Contractor on any given day will be entirely within Contractor’s
control, and A123 will rely on Contractor to put in the necessary amount of time
as is necessary to fulfill the requirements of the Agreement.

 

(c)                                  Final Results.  In the performance of the
Services, Contractor has the authority to control and direct the performance of
the details of the Services, A123 being interested only in the results
obtained.  However, the Services contemplated herein must meet A123’s standards
and approval and shall be subject to the Company’s general right of inspection
and supervision to secure their satisfactory completion.

 

--------------------------------------------------------------------------------


 

3.                                      Non-Disclosure.

 

(a)                                 In the course of providing the Services and
at all times thereafter, Contractor will maintain as strictly confidential all
Confidential Information (as defined below) which Contractor may access, create,
or obtain in the course of providing the Services, and Contractor will not (nor
will Contractor assist any other person or entity to), directly or indirectly:
(i) reveal, report, publish or disclose such Confidential Information to any
person or entity for any reason (other than in the course of performing the
Services, as expressly authorized by A123); or (ii) use such Confidential
Information, except as reasonably required by Consultant’s performance of the
Services or otherwise authorized in writing by A123.  The foregoing will not
apply to the extent Contractor is required to disclose any Confidential
Information by applicable law or legal process so long as Contractor promptly
notifies A123 of such pending disclosure and consults with A123 prior to such
disclosure concerning the advisability of seeking a protective order or other
means of preserving the confidentiality of the Confidential Information.

 

(b)                                 “Confidential Information” shall mean all
trade secrets or confidential or proprietary information designated as such in
writing by A123, whether by letter or by the use of an appropriate proprietary
stamp or legend, prior to or at the time any such trade secret or confidential
or proprietary information is disclosed by A123 to Contractor.  Notwithstanding
the foregoing, information which is orally or visually disclosed to Contractor
by A123, or is disclosed in writing without an appropriate letter, proprietary
stamp or legend, shall constitute Confidential Information if (i) it would be
apparent to a reasonable person, familiar with A123’s business and the industry
in which it operates, that such information is of a confidential or proprietary
nature the maintenance of which is important to A123 or if (ii) A123, within 30
days after such disclosure, delivers to Contractor a written document or
documents describing such Confidential Information and referencing the place and
date of such oral, visual or written disclosure and the names of the
representatives of Contractor to whom such disclosure was made.  In addition,
the term “Confidential Information” shall be deemed to include:  (a) any notes,
analyses, compilations, studies, interpretations, memoranda or other documents
prepared by Contractor or Contractor’s representatives which contain, reflect or
are based upon, in whole or in part, any Confidential Information furnished to
Contractor or its representatives pursuant hereto; and (b) the existence or
status of, and any information concerning, the discussions between the parties
concerning the possible establishment of a business relationship.

 

Contractor also acknowledges that clients and vendors of A123 furnish to A123
information concerning their respective business affairs, finances, properties,
methods of operation or other data which are not public and which are
proprietary or confidential.  Accordingly, Confidential Information also
includes any information described above which A123 obtains from another party
and which A123 treats and/or has an obligation to treat as confidential or
designates as Confidential Information, whether or not owned or developed by
A123.  Except for Confidential Information disclosed to Contractor by A123,
Contractor agrees not to use the confidential information of any third party in
the performance of Services hereunder.

 

The provisions of this Section 3 are necessary for the protection of the
business and goodwill of A123 and are considered by Contractor to be reasonable
for such purpose.  Contractor agrees that any breach will cause A123 substantial
and irreparable injury and,

 

--------------------------------------------------------------------------------


 

therefore, in the event of any such breach, in addition to other remedies which
may be available, A123 shall have the right to specific performance and other
injunctive and equitable relief.

 

4.                                      Term of Agreement.

 

(a)                                 This Agreement shall become effective as of
the Effective Date and shall remain in effect for a period of 12 months, unless
terminated by either party as set forth below.

 

(b)                                 This Agreement may be terminated at any time
(i) upon the mutual written consent of the parties hereto or (ii) by either
party, for any reason, upon fifteen (15) days written notice; provided, however,
that A123 shall not be entitled to terminate under this subsection (b)(ii) until
after April 30, 2013, unless such termination is for cause.

 

(c)                                  Following the termination or expiration of
this Agreement, no further Services shall be provided hereunder.  Contractor
shall be entitled only to payment for Services performed prior to the effective
date of termination, and such payment shall constitute full settlement of any
and all claims of Contractor of every description against A123 under this
Agreement. All other provisions of this Agreement shall remain in full force and
effect.

 

5.                                      Evidence of Federal Tax Return Filing. 
Contractor agrees to furnish to A123, by no later than May 15 of the year after
the calendar year in which fees hereunder are paid, evidence that the income
received from A123 for independent contractor services was reported consistent
with the reporting requirements of an independent contractor.  A123 shall file
Form 1099 to report the fees paid to Contractor.

 

6.                                      General.

 

(a)                                 This Agreement is the entire agreement of
the parties, on the subject hereof, and supersedes all previous communications. 
No waiver or modification of its provisions shall be effective without a writing
signed by the party against whom such waiver or modification is sought to be
enforced.

 

(b)                                 The invalidity of any provision of this
Agreement shall not affect the validity of any other provision hereof.  In the
event that the terms of any provision hereof are determined by a court of
competent jurisdiction to be unenforceable, such provision shall be enforced to
the extent that it is legally enforceable.

 

(c)                                  This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts,
USA.  The parties hereby agree that the courts located in the Commonwealth of
Massachusetts, USA, shall constitute the sole and exclusive forum for the
resolution of any and all disputes arising under, out of, or in connection with
this Agreement and hereby consent to the jurisdiction of such courts and
irrevocably waive any objections thereto, including, without limitation, on
grounds of improper venue or forum non conveniens.

 

(d)                                 Contractor agrees that, upon the completion
of the provision of Services to A123 or upon request by A123, Contractor will
deliver promptly to A123 all property belonging

 

--------------------------------------------------------------------------------


 

to, prepared by, purchased by, or held in the custody of A123, as well as all
Confidential Information, and Consultant further agrees not to make, retain, or
distribute copies thereof.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement under seal as
of the date first set forth above.

 

CONTRACTOR

 

A123 SYSTEMS, INC.

 

 

 

 

 

 

By:

/s/ Eric Pyenson

 

By:

/s/ David Vieau

 

 

 

 

 

 

 

 

 

 

Title:

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

Date:

1/30/13

 

Date:

1/30/13

 

--------------------------------------------------------------------------------


 

APPENDIX A

STATEMENT OF WORK

 

This Statement of Work #1 is entered into between A123 Systems, Inc. (“A123”)
and Contractor pursuant to the Consulting Agreement between A123 and Contractor
dated January 29th, 2013 and shall be in all respects subject to the terms and
conditions of said Consulting Agreement, which are incorporated herein by
reference.  The terms and conditions below may be revised by mutual agreement in
future Statements of Work.

 

DESCRIPTION OF SERVICES AND PROJECT MILESTONES

 

Contractor shall serve as A123 Systems, Inc.’s General Counsel and will perform
such services as are necessary and normally associated with such position, in
connection with the wind down, closing and liquidation of A123 Systems, Inc.’s
estate in Chapter 11 bankruptcy (Case No. 12-12859), including, without
limitation, (i) ensuring A123’s compliance with applicable law, (ii) continuing
performance of A123’s duties as a debtor in possession, (iii) reviewing,
reconciling and assisting with objections to proofs of claim filed against A123;
(iv) assisting with any post-closing issues under the asset purchase agreements
entered into by A123; (v) supporting the effort to file a disclosure statement
and plan of liquidation, obtain approval of the disclosure statement and obtain
confirmation of the plan, and (vi) supporting the effort to bring about the
occurrence of the effective date of the confirmed plan (the “Services”).  The
Services performed shall commence on January 30, 2013 and shall continue until
April 30, 2013, unless otherwise extended by written agreement of the parties,
including any mutually agreed terms and conditions (“Service Period”).

 

COMPENSATION

 

Contractor will be compensated for the performance of Services during the
Service Period as follows:

 

Contractor shall provide 40 hours of services per calendar week and shall be
paid a fixed rate of $30,600 per month in arrears for the consulting services
(“Monthly Consulting Fee”). Contractor shall be paid 50% of the Monthly
Consulting Fee on the 15th day of the month and 50% of the Monthly Consulting
Fee on the last of the Month. Any partial month of services will be compensated
on a pro-rata basis to be calculated by dividing the monthly rate by the number
of week days in the applicable month to determine the applicable daily rate.

 

At all times during the Service Period A123 shall provide Contractor with
directors and officers liability insurance (“D&O”) commensurate with the level
of D&O insurance maintained by A123 on its officers on the date hereof,
including, for the avoidance of doubt, the benefits of all “wind down” and
“tail” endorsements being provided under such policies. Additionally, during the
Service Period A123 will indemnify Contractor as an officer under its Bylaws and
Articles of

 

--------------------------------------------------------------------------------


 

Incorporation and Contractor will be entitled to indemnification to the fullest
extent permitted under applicable Delaware law.

 

Contractor shall also be allowed to use his current laptop computer and
Blackberry device as well as be provided with an office at A123’s Waltham, MA
facility and all telephone, Internet, copying and other office amenities
reasonably necessary to perform the Services.

 

Acknowledged and agreed:

 

CONTRACTOR

 

A123 SYSTEMS, INC.

 

 

 

 

 

 

By:

/s/ Eric Pyenson

 

By:

/s/ David Vieau

 

 

 

 

 

 

 

 

 

 

Title:

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

Date:

1/30/13

 

Date:

1/30/13

 

--------------------------------------------------------------------------------